      Case 1:20-cv-00584-CG-N Document 1 Filed 12/02/20 Page 1 of 4                     PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
 1                            SOUTHERN DISTRICT OF ALABAMA
                                     MOBILE DIVISION
 2

 3   AUBREY FOSTER,                                    )
                                                       )
 4                      Plaintiff,                     ) PLAINTIFF’S COMPLAINT AND
                                                       ) DEMAND FOR JURY TRIAL
 5                       – vs –                        )
                                                       )
 6   COMPASS RECOVERY GROUP, LLC,                      )
                                                       )
 7                     Defendant.                      )
 8

 9
                                             COMPLAINT
10
           Plaintiff, AUBREY FOSTER (“Plaintiff”), through his attorneys, hereby alleges the
11
     following against Defendant, COMPASS RECOVERY GROUP, LLC., (“Defendant”):
12

13                                         Nature of the Action

14      1. This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices Act, 15

15
           U.S.C. § 1692 et seq. (“FDCPA”).

                                                 Parties
16
        2. Plaintiff is a natural person residing in Mobile County, in the City of Mobile, in the State
17
           of Alabama and is otherwise sui juris.
18
        3. Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15 U.S.C. §
19
           1692a(3).
20
        4. Defendant is a limited liability company conducting business in the State of Alabama and
21
           has its principal place of business in Depew, New York.
22
        5. Defendant is a debt collector as defined by 15 U.S.C. § 1692a(6), and sought to collect a
23
           consumer debt from Plaintiff.
24
        6. Defendant acted though its agents, employees, officers, members, directors, heirs,
25         successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.

                                                 -1-
                                      PLAINTIFF’S COMPLAINT
     Case 1:20-cv-00584-CG-N Document 1 Filed 12/02/20 Page 2 of 4                      PageID #: 2




 1                                      Jurisdiction and Venue

 2     7. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

 3        actions may be brought and heard before “any appropriate United States District Court

 4
          without regard to the amount in controversy.”

       8. Defendant conducts business in Alabama, therefore personal jurisdiction is established.
 5
       9. Venue is proper in the United States District Court for the Southern District of Alabama
 6
          pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within this District and a
 7
          substantial part of the events or omissions giving rise to the herein claims occurred within
 8
          this District.
 9
                                          Factual Allegations
10
       10. On or around June 29, 2020, Defendant placed a collection call to Plaintiff seeking and
11
          demanding payment for an alleged consumer debt.
12
       11. Plaintiff’s alleged debt arises from transactions for personal, family, and household
13
          purposes.
14     12. Defendant called Plaintiff’s telephone number at (251) XXX-5521.
15     13. On or around June 29, 2020, Defendant left a message on Plaintiff’s voicemail.
16     14. In the voicemail message, Defendant failed to meaningfully disclose the company’s name,
17        the nature of the call or state that the call was from a debt collector.

18     15. In the voicemail message, Defendant failed to disclose the purpose of its call was to collect

19        a debt allegedly owed by Plaintiff.

20     16. In the voicemail message, Defendant directed Plaintiff to call back telephone number

21
          (888) 917-7914, which is a number that belongs to Defendant.

       17. Defendant is engaging in conduct the natural consequence of which is to harass, oppress,
22
          and abuse Plaintiff in connection with attempting to collect on a debt by failing to
23
          meaningfully disclose its identity in its phone call.
24

25


                                                 -2-
                                      PLAINTIFF’S COMPLAINT
      Case 1:20-cv-00584-CG-N Document 1 Filed 12/02/20 Page 3 of 4                        PageID #: 3




 1       18. Defendant is also using false, deceptive and misleading means in connection with

 2           attempting to collect a debt by not identifying the purpose of its phone calls or that they

 3           are an attempt to collect a debt.

 4
                                       FIRST CAUSE OF ACTION

                  DEFENDANT VIOLATED THE FDCPA 15 U.S.C. § 1692 et seq.
 5
         19. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
 6
             forth above at Paragraphs 1-18.
 7
         20. Defendant’s violations of the FDCPA include, but are not limited to, the following:
 8
             a. Defendant violated §1692(d) of the FDCPA by engaging in conduct of which the
 9
                  natural result is the abuse and harassment of the Plaintiff;
10
             b. Defendant violated §1692(d)(6) of the FDCPA by placing a telephone call without
11
                  meaningfully disclosing its identity;
12
             c. Defendant violated §1692(e) of the FDCPA by any other false, deceptive, or
13
                  misleading representation or means in connection with the debt collection; and
14           d. Defendant violated §1692(e)(11) of the FDCPA by failing to contain the
15                warning: This is an attempt to collect a debt… communication is from a debt
16                collector.
17                                        PRAYER FOR RELIEF

18          WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

19   following:

20                                      FIRST CAUSE OF ACTION

21
         21. Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692k;

         22. Reasonable attorneys’ fees, costs pursuant to 15 U.S.C. § 1692k; and
22
         23. Awarding such other and further relief as may be just, proper and equitable.
23
                                          JURY TRIAL DEMAND
24

25       24. Plaintiff demands a jury trial on all issues so triable.


                                                    -3-
                                         PLAINTIFF’S COMPLAINT
     Case 1:20-cv-00584-CG-N Document 1 Filed 12/02/20 Page 4 of 4          PageID #: 4




 1                                       RESPECTFULLY SUBMITTED,

 2
      Dated: November 24, 2020           By: /s/Wesley H. Blacksher
 3
                                         Wesley H. Blacksher -BLA054
                                         Wesley H. Blacksher, LLC
 4
                                         917 Western America Circle, Suite 210
 5                                       Mobile, AL 36609
                                         P: (251) 432-1010
 6                                       F: (251) 343-2344
                                         E: Blacksherlaw@gmail.com
 7                                       Attorney for Plaintiff Aubrey Foster

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                         -4-
                                 PLAINTIFF’S COMPLAINT
